2017 IL App (3d) 150547

                                Opinion filed April 25, 2017
     _____________________________________________________________________________

                                               IN THE

                                 APPELLATE COURT OF ILLINOIS

                                         THIRD DISTRICT

                                                2017

     MARY WHIPPLE, MONTY WHIPPLE,         )               Appeal from the Circuit Court

     DONNA COLEMAN, PHYLLIS COLEMAN,      )               of the 13th Judicial Circuit,

     MORGAN COLEMAN, JOE HARMON,          )               La Salle County, Illinois. 

     DEE HARMON, RITA WHIPPLE,            )

     MALCOLM WHIPPLE, MARK WOLD,          )

     SUE WOLD, FRED BLUE, and             )

     MONICA BLUE,                         )

                                          )               Appeal No. 3-15-0547
           Plaintiffs-Appellants,         )               Circuit No. 14-MR-62
                                          )
           v.                             )
                                          )

     THE VILLAGE OF NORTH UTICA, La Salle )

     County, Illinois, and ARAMONI LLC,   )               Honorable

                                          )               Cornelius J. Hollerich,
           Defendants-Appellees.          )               Judge, Presiding.

     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Presiding Justice Holdridge concurred in the judgment and opinion.
           Justice McDade concurred in part and dissented in part, with opinion.
     _____________________________________________________________________________

                                             OPINION

¶1          Plaintiffs, 13 owners and possessors of land in La Salle County, filed a three-count

     complaint against defendants, the Village of North Utica and Aramoni LLC, seeking to

     invalidate several village ordinances that allowed Aramoni to operate a silica sand mine in

     Waltham Township and requesting an injunction based on prospective nuisance. The trial court
     granted defendants’ motion to dismiss plaintiffs’ second amended complaint under section 2-615

     of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2014)), and plaintiffs’ appeal.

     We reverse the dismissal of counts I and III and remand for further proceedings.

¶2                                          I. BACKGROUND

¶3          Aramoni is a sand mining company that owns approximately 497 acres north of Interstate

     80 in Waltham Township near Utica, Illinois. Aramoni’s property is comprised of tracts A, B, C,

     D and E. Plaintiffs own, reside on, and/or operate farmland that is adjacent to or within ½ mile of

     the company’s mining property.

¶4          In 2009, North Utica annexed tracts A and B into the village pursuant to an annexation

     agreement between Aramoni and North Utica. Tracts A and B contain 375 acres of Aramoni’s

     property. Both tracts were previously zoned A-1 Agricultural and retained that designation under

     the agreement.

¶5          In August of 2013, Aramoni petitioned the village to amend the 2009 annexation

     agreement to include tracts C, D, and E, which the county had also zoned A-1 Agricultural. At

     the time Aramoni petitioned the village, a moratorium on new sand mines and high capacity

     wells had been imposed in La Salle County, which prevented Aramoni from constructing a silica

     sand mine on property outside the village limits. The proposed amendments to the 2009

     annexation agreement stated that future use of all five tracts of land would be silica sand mining.

     The petition was contingent upon North Utica granting (1) A-1 Agricultural zoning to tracts C,

     D, and E, and (2) a special use permit allowing Aramoni to mine silica sand from the entire 497­

     acre parcel. Under North Utica zoning ordinances, mining is a permissible special use in A-1

     Agricultural zones.




                                                     2

¶6          North Utica Planning Commission and North Utica Board of Trustees held joint hearings

     on the petitions. Plaintiffs and other members of the community opposed the proposed

     amendments and the special use permit. They testified that the proposed mine threatened their

     health and safety, jeopardized the productivity of their farmland, and interfered with the use and

     enjoyment of their property. The planning commission voted to recommend that the village deny

     the proposed annexation agreement and the special use permit.

¶7          One week after the planning commission recommended denying the petition, the board of

     trustees voted to approve Aramoni’s application for annexation and rezoning and its special use

     permit, with the proposed amendments. The amendments as approved permitted Aramoni to (1)

     develop and operate a silica sand mine on tracts A-E, (2) operate the mine continuously seven

     days a week, and (3) blast with explosives during daylight hours Monday through Friday and on

     Saturdays under “certain meteorological conditions.” The amendments also prohibited trucks

     that were leaving the mine from using North Utica roads except for local deliveries.

¶8          In addition to the permitted activities, the agreement stated that the operation of a mine

     under the special use ordinance “will not constitute a nuisance” under the village nuisance

     ordinance. The agreement provided that Aramoni would comply with “appropriate laws, rules

     and regulations of all local, state and national governmental agencies,” and stated that Aramoni

     agreed not to “cause negative impact upon any existing farm drainage tile and to repair any

     disruption caused by Developer.” A provision of the agreement also provided that Aramoni

     would offer to enter into a well protection agreement with those persons owning property within

     ½ mile of the mine.

¶9          In connection with the agreement, North Utica adopted six ordinances allowing Aramoni

     to operate the property as a silica sand mine. In exchange, Aramoni agreed to pay a fee of


                                                     3

       $100,000 to the village and eight additional quarterly payments of $50,000, as well as a fee of

       $0.20 per ton of sand extracted from the proposed mine.

¶ 10          Plaintiffs filed a complaint against the Village of North Utica and Aramoni seeking

       administrative review of the annexation agreements and claiming that the related permits for

       rezoning, variance, and special use violated local ordinances and Illinois law. Defendants moved

       to dismiss, and the trial court granted the motion on the basis that administrative review was not

       permissible for a zoning action taken by a legislative body.

¶ 11          Plaintiffs then filed an amended complaint for declaratory judgment and injunctive relief.

       The amended complaint contained two counts alleging that North Utica violated plaintiffs’

       substantive and procedural due process rights and that, by adopting the mining ordinances, the

       village unlawfully surrendered its police powers to regulate any nuisance generated by the mine.

       Defendant again moved to dismiss under section 2-615 of the Code, claiming that plaintiffs

       failed to state a cause of action, and under section 2-619(a)(9) of the Code (735 ILCS 5/2­

       619(a)(9) (2014)), arguing that plaintiffs lacked standing to bring a zoning action against them.

¶ 12          The trial court denied defendants’ section 2-619 motion, holding that plaintiffs had

       standing to bring a claim for violation of their substantive due process rights based on their

       legally cognizable interest in property adjacent to or nearby the proposed mine. However, the

       court granted defendants’ motion to dismiss the complaint pursuant to section 2-615 of the Code,

       finding that plaintiffs’ allegations were insufficient to sustain a cause of action for constitutional

       relief. The court dismissed plaintiffs’ complaint without prejudice, noting that the owners and

       residents had not raised substantive due process issues in their previous pleadings.

¶ 13          In response to the court’s order, plaintiffs filed a second amended complaint, reasserting

       substantive due process violations and including two new claims: equal protection and


                                                         4

        prospective nuisance. Count I alleged that North Utica’s adoption of the amended agreement and

        ordinances and approval of the special use permit violated plaintiffs’ substantive due process

        rights. Count II claimed that the adoption of the ordinances violated plaintiffs’ equal protection

        rights. Count III alleged prospective nuisance based on the planned construction and operation of

        the proposed silica sand mine.

¶ 14              In addition to the general allegations of harm contained in the first amended complaint,

        the second amended complaint contained detailed factual allegations that the sand mine would

        harm plaintiffs’ property and alleged that the mine constituted a prospective nuisance in relation

        to nearby residents. Plaintiffs set forth specific harms that would likely occur if Aramoni was

        allowed to operate its sand mine in Waltham Township, including (1) harm to plaintiffs by

        exposure to airborne silica sand, (2) harm to the level of plaintiffs’ wells and the quality of their

        well water, (3) harm due to flooding of plaintiffs’ properties, (4) damage to plaintiffs’ farm tiles,

        (5) extreme noise caused by blasting during extended hours, (6) harm related to increased truck

        traffic, (7) harm caused by lighting at the sand mine, and (8) diminution of plaintiffs’ property

        values.

¶ 15	             Defendants filed a motion to dismiss, seeking dismissal based on lack of standing under

        section 2-619 of the Code and failure to state a cause of action under section 2-615 of the Code.

        The trial court found that plaintiffs had standing to bring their complaint, but granted defendants’

        motion to dismiss under section 2-615, finding that plaintiffs failed to state a cause of action as to

        all three counts. The court’s written order dismissed plaintiffs’ complaint with prejudice.




                                                          5

¶ 16                                             II. STANDING

¶ 17          Before reaching the substance of plaintiffs’ arguments, we must first address defendants’

       claim that plaintiffs lack standing to challenge North Utica’s annexation ordinances and its

       decision to grant Aramoni a special use permit.

¶ 18          A party with an injury in fact to a “legally cognizable interest” has standing to bring a

       claim for that injury. Village of Chatham v. County of Sangamon, 216 Ill. 2d 402, 419 (2005).

       The injury, threatened or actual, must be “(1) distinct and palpable; (2) fairly traceable to

       defendant’s actions; and (3) substantially likely to be prevented or redressed by the grant of the

       requested relief.” Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004). Illinois courts have held that

       this standard is met where a plaintiff has a “possessory interest” in land that is adjacent to or

       nearby the property on which a threatened harmful action is proposed. Rodriguez v. Henderson,

       217 Ill. App. 3d 1024, 1036-37 (1991) (plaintiffs who occupy land near rezoned property have

       standing); Metroweb Corp. v. County of Lake, 130 Ill. App. 3d 934, 936 (1985) (possessory

       interest is sufficient to confer standing). In this case, each plaintiff alleges a possessory interest

       in property adjacent to or nearby the proposed mine site. Further, the harms plaintiffs complain

       of may be prevented or redressed by the injunctive relief they requested.

¶ 19          Moreover, lack of standing to bring an action is an affirmative defense, and the burden of

       proving the defense is on the party asserting it. Here, defendants have not shown that the facts

       establishing plaintiffs’ standing are legally insufficient. See 735 ILCS 5/2-619(a)(9) (West

       2014); PennyMac Corp. v. Colley, 2015 IL App (3d) 140964, ¶ 11 (burden of disproving

       standing is on the party asserting lack of it). Defendants’ motion to dismiss for lack of standing

       was properly denied.




                                                         6

¶ 20                                            III. ANALYSIS

¶ 21           Plaintiffs appeal from the trial court’s grant of defendants’ motion to dismiss counts I, II

       and III of their second amended complaint for failure to state a claim under section 2-615 of the

       Code.

¶ 22           On a section 2-615 motion to dismiss, a court must accept as true all well-pled facts in the

       complaint, as well as any reasonable inferences that may arise from those facts. DeHart v.

       DeHart, 2013 IL 114137, ¶ 18. At the motion to dismiss stage, the merits of the case are not yet

       considered. Kilburg v. Mohiuddin, 2013 IL App (1st) 113408, ¶ 19. Rather a court is to construe

       the complaint liberally and should not dismiss it unless it is clearly apparent from the pleadings

       that “no set of facts can be proved which would entitle the plaintiff to recover.” Napleton v.

       Village of Hinsdale, 229 Ill. 2d 296, 305 (2008). We are not to determine whether the plaintiffs

       have met the heavy burden of proving that the legislative actions are unconstitutional but only

       whether they have alleged sufficient facts to allow the cause to proceed further. Rodriguez, 217

       Ill. App. 3d at 1030-34. Our inquiry upon review is whether the allegations of the complaint,

       when construed in the light most favorable to the nonmoving party are sufficient to establish a

       cause of action upon which relief may be granted. DeHart, 2013 IL 114137, ¶ 18. We review a

       motion to dismiss de novo. Id.

¶ 23           In this case, we must also consider the substantive rational basis standard because it is at

       the heart of the motion to dismiss. The rational basis standard requires the municipality to prevail

       if any set of facts reasonably may be conceived to justify the classification in its legislation.

       Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 323-24 (1996). At this juncture in the

       proceedings, however, we review the allegations under the rational basis standard to determine

       whether the complaint survives the dismissal motion. See Wroblewski v. City of Washburn, 965


                                                        7

       F.2d 452, 459 (7th Cir. 1992) (discussing review process when rational basis standard meets the

       standard applied to dismissal under Federal Rule of Civil Procedure 12(b)(6)). It is with that

       review process in mind that we evaluate the trial court’s order dismissing plaintiffs’ substantive

       due process and equal protection claims.

¶ 24                                        A. Substantive Due Process

¶ 25          In dismissing count I of plaintiffs’ complaint, the trial court held that plaintiffs failed to

       state a claim of arbitrary and capricious rezoning that would have violated their substantive due

       process rights. In the trial court’s view, plaintiffs failed to allege facts showing that the adoption

       of the annexation ordinances was invalid under La Salle National Bank of Chicago v. County of

       Cook, 12 Ill. 2d 40 (1957) and Sinclair Pipe Line Co. v. Village of Richton Park, 19 Ill. 2d 370

       (1960), and that North Utica’s decision to grant Aramoni a special use permit violated the

       principles set forth in City of Chicago Heights v. Living Word Outreach Full Gospel Church &

       Ministries, Inc., 196 Ill. 2d 1 (2001).

¶ 26          To state a cause of action for a violation of substantive due process, a plaintiff must

       allege that the deprivation of his or her property interest is arbitrary, unreasonable, or capricious,

       and that the legislation at issue bears no rational relationship to the public welfare. Safanda v.

       Zoning Board of Appeals, 203 Ill. App. 3d 687, 695 (1990). When a legislative zoning ordinance

       is challenged based on substantive due process, we examine the ordinance for arbitrariness under

       the six-factor test set forth in La Salle National Bank. Our Savior Evangelical Lutheran Church

       v. Saville, 397 Ill. App. 3d 1003, 1027 (2009). Those factors include (1) the existing uses and

       zoning of nearby property, (2) the extent to which property values are diminished by the

       particular zoning restrictions, (3) the extent to which the destruction of the plaintiff’s property

       values promotes the health, safety, morals, or general welfare of the public, (4) the relative gain


                                                         8

       to the public as compared to the hardship imposed on the individual property owner, (5) the

       suitability of the subject property for the zoned purposes, and (6) the length of time the property

       has been vacant as zoned. La Salle National Bank, 12 Ill. 2d at 46-47. Our supreme court

       identified additional factors to consider in Sinclair Pipe Line, namely (1) whether a

       comprehensive zoning plan for land use and development exists, and whether the ordinance is in

       harmony with it, and (2) whether the community needs the proposed use. Sinclair Pipe Line, 19

       Ill. 2d at 378. Courts evaluate the factors as a whole to determine whether the zoning or rezoning

       action was reasonably related to a legitimate government interest and was a reasonable method to

       achieve that purpose. Napleton v. Village of Hinsdale, 374 Ill. App. 3d 1098, 1110 (2007). The

       list is not exclusive, and no single factor is controlling. La Salle National Bank, 12 Ill. 2d at 47.

       Moreover, a complaint does not fail simply because it does not allege facts in support of each

       and every factor. Rodriguez, 217 Ill. App. 3d at 1029-30.

¶ 27          In Living Word, our supreme court held that a municipality’s decision to grant a special

       use permit is also a legislative action that is reviewed for arbitrariness as a matter of substantive

       due process. Living Word, 196 Ill. 2d at 25-26. The court noted that, generally, a special use

       permit may not be denied on the ground that the use is not in harmony with the surrounding

       neighborhood. However, “a special use permit must be denied when it is determined from the

       facts and circumstances that the grant of the requested special exception use would result in an

       adverse effect upon adjoining and surrounding properties unique and different from the adverse

       effect that would otherwise result from the development of such a special exception use located

       anywhere within the zone.” (Internal quotation marks omitted.) Id. at 21-22.




                                                        9

¶ 28          Evaluating plaintiffs’ substantive due process claim under the La Salle/Sinclair factors

       and Living Word in the context of a motion to dismiss, we find that the trial court erred in

       dismissing count I of plaintiffs’ complaint.

¶ 29          The first La Salle/Sinclair factor is the existing use and zoning of nearby property. The

       property surrounding the proposed sand mine is zoned A-1 Agricultural, the same zoning

       designation as the Aramoni property, and A-1 Agricultural includes a special use for mining.

       Plaintiffs’ complaint states that “[t]he neighborhood surrounding the annexed land on which the

       Proposed Mine will be operated has historically been and is today overwhelmingly rural and

       agricultural.” The map attached to the complaint shows that the surrounding area is zoned A-1

       and indicates that another sand mine is located within the A-1 zone. Thus, while nearby property

       is primarily agricultural, the annexation ordinances conform to the A-1 designation and use of

       the other properties in the zoning area.

¶ 30          Plaintiffs’ complaint alleges that the second factor, diminution of property values, weighs

       in their favor. It states that the “development and operation of a silica sand mine in close

       proximity to plaintiffs’ homes and farms will adversely affect the value of their properties.”

       Plaintiffs support their claims with reports of diminished property values due to sand mines in

       other locations and a report from the Federal Reserve Bank stating that studies of gravel and coal

       mining in other parts of the country show that homes situated near a mine or sand truck route

       lose value. These allegations are sufficient, for purposes of a 2-615 motion, to support a claim

       that the annexation ordinances diminish the value of the property surrounding Aramoni’s

       property.

¶ 31          The third and fourth factors also favor plaintiffs’ position. The promotion of public

       welfare and the gain/loss balance are additional La Salle/Sinclair factors that, as alleged, suggest


                                                       10 

       North Utica’s legislative action may have violated substantive due process. The parties have

       alleged that “[t]he harm to Aramoni from denial of the special use would be the inability to profit

       from the Proposed Mine at this location.” By contrast, as detailed in the second amended

       complaint, plaintiffs will suffer harm to their health, water supply, and agricultural land, and they

       will experience a decrease in the values of their properties. These harms may outweigh the loss

       of any potential gain to Aramoni.

¶ 32          The next two factors, five and six, are easily resolved regardless of the procedural stage

       of the case. Factor five indicates that the property is suitable for the zoned purpose. The property

       is zoned A-1 Agricultural and mining is a special use in an A-1 zone. Factor six is not a factor

       because the property has not been vacant for any length of time.

¶ 33          The last two La Salle/Sinclair factors tip the balance in plaintiffs’ favor. The seventh

       factor involves the care with which the community has undertaken to plan its land use

       development, and the eighth factor tests the need in the community for the proposed use. As

       alleged in the complaint, the plan specifically mandates that the north and northeast sections of

       the planning area should continue as agricultural. Section 7-1 of the plan defines “agricultural”

       as “undeveloped or sparsely developed or primarily used for farm-related activities.” In contrast,

       mining is specifically listed as an “industrial” use. Thus, the annexation ordinances are not in

       harmony with the community’s comprehensive plan. The eighth factor also favors plaintiffs

       where the community’s need for the use is minimal. Three silica sand mines are currently in

       operation in La Salle County, and plat maps attached to the complaint indicate that two are in

       close proximity to Aramoni’s proposed mine. Taking as true the facts pleaded in the second

       amended complaint, the need for additional sand mines in Waltham Township is negligible.




                                                        11 

¶ 34            Plaintiffs’ second amended complaint also alleges sufficient facts to satisfy the Living

       Word test in light of a section 2-615 motion to dismiss. Plaintiffs have sufficiently alleged

       numerous adverse effects that will result from the proposed mine’s “particular use” at the

       “particular location” in immediate proximity to their homes and farms that differ from adverse

       effects that would result if the mine were located elsewhere in the A-1 zone. They have alleged a

       concentration of mine-related truck activity and noise and harms that would adversely affect the

       quality and flood potential of a nearby stream. None of these specific harms would necessarily

       result from the proposed mine at another location in the zoning area. Accepting plaintiffs’

       allegations of harm as true, they have stated a claim for a violation of their substantive due

       process rights under Living Word.

¶ 35            Here, it was improper to dismiss plaintiffs’ second amended complaint at the pleading

       stage for perceived failure to meet the La Salle/Sinclair criteria and the Living Word test.

       Plaintiffs’ met a significant number of the factors and thereby stated a constitutional substantive

       due process claim. Therefore, the trial court erred in dismissing count I based on failure to state a

       claim.

¶ 36                                           B. Equal Protection

¶ 37            Plaintiffs also argue that they sufficiently stated a claim for a violation of their equal

       protection rights as pleaded in count II.

¶ 38            To state a cause of action for a violation of equal protection, plaintiffs must allege that

       there are other similarly situated people who are being treated differently than them and that

       there is no rational basis for this difference. Safanda, 203 Ill. App. 3d at 695. The guarantee of

       equal protection means that if a governmental body treats similarly situated people dissimilarly,

       it must have a rational basis for doing so. Jenkins v. Wu, 102 Ill. 2d 468, 477 (1984). The


                                                        12 

       classification must be reasonable, not arbitrary and must rest on some ground of difference

       having a fair and substantial relation to the legislation. Id. The threshold question is whether

       similarly situated people are being treated dissimilarly. Safanda, 203 Ill. App. 3d at 695. The

       burden of proof is on the one asserting the unconstitutionality of an ordinance, and there is a

       presumption that the ordinance is valid. Village of Cahokia v. Wright, 11 Ill. App. 3d 124, 131

       (1973).

¶ 39             Plaintiffs’ second amended complaint alleges that the annexation agreement:

                 “abrogates the protection of [North Utica’s] nuisance laws solely with respect to

                 plaintiffs and others living and farming in the immediate vicinity of the proposed

                 mine while continuing to provide the far-reaching protections of its nuisance laws

                 to all others. This denial of equal protection is irrational and violates plaintiffs’

                 equal protection rights.”

       These allegations fail to provide sufficient support for a claim of a violation of equal protection

       because they are legal conclusions rather than statements of fact. See Smith v. Malone, 317 Ill.

       App. 3d 974, 979 (2000) (court must accept as true all well-pleaded factual allegations and

       disregard conclusions of law).

¶ 40             In this case, the annexation agreement does not single out plaintiffs for disparate

       treatment. First, the village’s actions of adopting the annexation ordinances and granting the

       special use permit do not shield plaintiffs from the protection of nuisance laws. North Utica’s

       nuisance ordinances do not prohibit plaintiffs from taking action against the sand mine under

       state or common law. They also do not prohibit the village from taking action against the sand

       mine if it is operated in a manner contrary to the ordinances. The annexation ordinances simply




                                                          13 

       provide that the lawful, normal operation of a silica sand mine is not a nuisance under the village

       ordinances.

¶ 41          Moreover, the annexation agreement does not treat plaintiffs any differently than the

       other residents of North Utica. It does not single out plaintiffs for unequal treatment. North

       Utica’s interpretation of its ordinance applies generally and equally to all residents of the village.

       Plaintiffs are permitted to bring a nuisance action against Aramoni if the mining activity creates

       an irreparable harm or causes injury, as is any resident of North Utica.

¶ 42          In Beverly Bank v. Board of Review, 117 Ill. App. 3d 656 (1983), the court held that a

       plaintiff alleging that a law is neutral on its face, but administered in an unequal fashion must

       allege that the discrimination was “intentional or purposeful.” Id. at 664. To establish an

       intentional or purposeful act, a plaintiff must plead and show that the decision maker singled out

       a particular group for disparate treatment and selected the course of action, at least in part, for the

       purpose of causing adverse effects on an “identifiable group.” (Internal quotation marks

       omitted.) Id. Here, no such allegation has been made in plaintiffs’ second amended complaint.

       Because this legislation operates the same as to each resident of North Utica and plaintiffs have

       not alleged any facts to suggest that it is being applied in a discriminatory manner, their equal

       protection claim must fail. Thus, the trial court properly dismissed count II of plaintiffs’ second

       amended complaint.

¶ 43                                         C. Prospective Nuisance

¶ 44          Plaintiffs argue that the trial court erred in dismissing their prospective nuisance claim

       because they alleged that it is “highly probable” that the proposed mine will harm plaintiffs’

       health and safety and welfare, the availability of ground water, their crops and property values,

       and the peaceful use and enjoyment of their homes and farms. They maintain that the allegations


                                                         14 

       contained in the second amended complaint were not merely legal conclusions and were

       supported by ample evidence in the record, including sworn testimony and submissions by

       defendants.

¶ 45             A private nuisance is the substantial invasion of a person’s interest in the use and

       enjoyment of his property. Helping Others Maintain Environmental Standards v. Bos, 406 Ill.

       App. 3d 669, 689 (2010). The invasion must be substantial, either intentional or negligent, and

       unreasonable. In re Chicago Flood Litigation, 176 Ill. 2d 179, 204 (1997). Whether particular

       conduct constitutes a “nuisance” is determined by the conduct’s effect on a reasonable person.

       Id. A “nuisance must be physically offensive to the senses to the extent that it makes life

       uncomfortable.” Dobbs v. Wiggins, 401 Ill. App. 3d 367, 375-76 (2010). A prospective nuisance

       is a candidate for injunctive relief where the defendant is engaged in a hazardous undertaking at

       a location “which seriously and imminently poses a threat to the public health.” Village of

       Wilsonville v. SCA Services, Inc., 86 Ill. 2d 1, 30 (1981). Moreover, the existence of possible

       government oversight does not prevent nuisance or provide the appropriate recourse under a

       prospective nuisance claim. Village of Bensenville v. City of Chicago, 389 Ill. App. 3d 446, 494

       (2009).

¶ 46             In Fink v. Board of Trustees of Southern Illinois University, 71 Ill. App. 2d 276 (1966),

       the plaintiff sought to enjoin construction of a dam and also the discharge of sewage effluent in a

       watercourse, which flowed past plaintiffs’ property. Construction of the dam was not enjoined,

       but the discharge of effluent was prospectively enjoined. The court stated:

                 “While, as a general proposition, an injunction will be granted only to restrain an

                 actual, existing nuisance, a court of equity may enjoin a threatened or anticipated

                 nuisance, where it clearly appears that a nuisance will necessarily result from the


                                                         15 

                contemplated act or thing which it is sought to enjoin. This is particularly true

                where the proof shows that the apprehension of material injury is well grounded

                upon a state of facts from which it appears that the danger is real and immediate.

                While care should be used in granting injunctions to avoid prospective injuries,

                there is no requirement that the court must wait until the injury occurs before

                granting relief.” Id. at 281-82.

¶ 47            Here, the alleged nuisance is prospective because the silica sand mine is not yet in

        operation. As noted above, a plaintiff may seek injunctive relief for a prospective nuisance. Id. at

        282. A “defendant may be restrained from entering upon an activity where it is highly probable

        that it will lead to a nuisance, although if the possibility is merely uncertain or contingent he may

        be left to his remedy of damages until after the nuisance has occurred.” Prosser & Keeton on the

        Law of Torts § 89, at 640-41 (W. Page Keeton et al. eds. 5th ed. 1984). The plaintiff must show

        by a preponderance of the evidence that the defendant’s operation is a prospective nuisance.

        Village of Wilsonville, 86 Ill. 2d at 14.

¶ 48	           In Village of Wilsonville, the defendant’s attempt to establish and operate a chemical

        waste disposal site was properly enjoined where the trial court heard conflicting evidence

        regarding the hazards likely to arise. The trial court accepted the plaintiff’s evidence, finding that

        it showed that it was “highly probable” that the toxic chemical waste deposited at the site could

        escape, either through explosions, migration, subsidence of the site itself, or groundwater. The

        court found no abuse of discretion in granting the preliminary injunction, observing that “[a]

        court does not have to wait for [the harm] to happen before it can enjoin such a result.” Village of

        Wilsonville, 86 Ill. 2d at 27; see also Nickels v. Burnett, 343 Ill. App. 3d 654, 663 (2003)




                                                         16 

       (appellate court affirmed trial court’s decision to enjoin the construction of a hog farm based on

       extensive affidavits and articles describing harms associated with hog farms).

¶ 49          In this case, we agree with defendants that some of plaintiffs’ allegations of irreparable

       harm are based on legal conclusions that are not sufficiently supported by facts. Claims such as

       harm to field tile, flooding, and well contamination are speculative and are not supported by

       affidavits or other documents demonstrating a direct harm.

¶ 50          However, not all of the allegations in count III can be so easily dismissed. Other facts and

       allegations have been adequately alleged in support of plaintiffs’ prospective nuisance claim.

       Plaintiffs have also alleged (1) that there will be continuous lights and noise of up to 133

       decibels from blasting, drilling, and rock crushing equipment, (2) that 146 trailer loads of sand

       exiting the operation each day will increase traffic on rural roads, (3) that the operation will

       discharge up to 1.25 million gallons of effluent per day into the Pecumsaugan Creek, and (4) that

       the mining operation will add particulate silica dust to the air around the mining site. These are

       facts, not legal conclusions. When these facts are considered in tandem with the operating

       parameters allowed by the annexation agreement and ordinances, plaintiffs’ allegations are

       sufficient to state a claim of prospective nuisance. The annexation agreement, which was

       attached to plaintiffs’ complaint, states that Aramoni is allowed to conduct silica sand mining

       operations 24 hours a day, seven days a week, and to use explosive devices during daylight hours

       five days a week and on Saturday if necessary. Considering the potential to mine 365 days a year

       using mining equipment, lights and trucks, plaintiffs’ complaint alleged sufficient facts to

       support the argument that the proposed mine will lead to a nuisance. Accepting all well-pleaded

       allegations as true and considering them in a light most favorable to plaintiffs, it is likely that the




                                                         17 

       noise, lights, dust, and traffic will substantially interfere with plaintiffs’ ability to use and enjoy

       their property.

¶ 51           Defendants cite Village of Willow Springs v. Village of Lemont, 2016 IL App (1st)

       152670, in support of their argument that the trial court properly dismissed plaintiffs’ prospective

       nuisance claim. In Willow Springs, the village filed a prospective public nuisance complaint

       seeking to enjoin its neighboring village, Lemont, from approving a zoning reclassification and

       proposed industrial development of certain property. On appeal, the court affirmed the trial

       court’s dismissal of the plaintiff’s complaint, noting that to survive a motion to dismiss, a

       plaintiff seeking to enjoin a prospective nuisance must allege that the harms are more than just a

       possibility, it must allege that the harms are highly probable. Id. ¶ 48. The court found that

       Willow Springs failed to meet that threshold. The court also determined that the village’s

       allegations of harm were too uncertain to survive a motion to dismiss because the proposed

       zoning reclassification and development had not yet been approved by the neighboring village.

       Id. ¶ 51.

¶ 52           We find Willow Springs distinguishable. Unlike the village of Willow Springs, plaintiffs

       have alleged that the proposed mine constitutes a prospective private nuisance based on detailed

       allegations of harm. They have alleged specific harms to their property, nearby waterways and

       surrounding roads. Willow Springs is also distinguishable in that the challenged annexation

       agreement in this case has already been accepted by North Utica and ordinances have been

       passed permitting Aramoni to develop the property. Contrary to the proposed development in

       Willow Springs, defendant’s development and operation of a silica sand mine has already been

       approved by the municipality.




                                                         18 

¶ 53          Illinois courts have held that invasions of property rights as a result of noise, water

       contamination, bright lights, and diminished property values constitute a cognizable private

       nuisance. See Dobbs, 401 Ill. App. 3d at 379 (noise from barking dogs in a kennel next to

       residence in a rural area was a private nuisance); Fink, 71 Ill. App. 2d at 281-82 (effluent

       released into creek which then flowed onto plaintiff’s property was a nuisance); Phelps v. Winch,

       309 Ill. 158 (1923) (noises and bright lights from cars leaving an event were a nuisance); Nickels,

       343 Ill. App. 3d at 663 (extensive evidence of potential harms to health, safety, and welfare of

       nearby residents and diminished property values established prospective nuisance of proposed

       hog farm). Plaintiffs have alleged that similar invasions on their properties constitute a

       prospective nuisance. It remains to be seen whether plaintiffs can prove that it is highly probable

       that Aramoni’s proposed sand mine will lead to a nuisance. However, a section 2-615 motion

       does not require plaintiffs to prove their case at this juncture, and plaintiffs’ allegations are

       sufficient to show that the operation of the mine may result in a private nuisance. Thus, the trial

       court erred in dismissing count III.

¶ 54                                           IV. CONCLUSION

¶ 55          The judgment of the circuit court of La Salle County granting defendants’ section 2-615

       motion to dismiss is affirmed in part and reversed in part, and the cause is remanded for further

       proceedings.

¶ 56          Affirmed in part and reversed in part; cause remanded.

¶ 57          JUSTICE McDADE, concurring in part and dissenting in part.

¶ 58          The majority has reversed the order of the trial court granting the defendants’ motion to

       dismiss counts I and III of the plaintiffs’ complaint. I concur with that decision.




                                                        19 

¶ 59          I dissent from the affirmance of the dismissal of count II, which raises a claim that

       plaintiffs’ equal protection rights were violated by their annexation into North Utica. No claim

       should be dismissed unless there is no set of facts alleged which could state a viable claim for

       relief. “[A] cause of action should not be dismissed pursuant to section 2-615 unless it is clearly

       apparent that no set of facts can be proved that would entitle the plaintiff to recovery.” Marshall

       v. Burger King Corp., 222 Ill. 2d 422, 429 (2006).

¶ 60          Included in all three counts of the complaint is paragraph 28, which states:

                      “28. On information and belief, the annexation of the Proposed

                      Mine site into North Utica was proposed by Aramoni to evade or

                      circumvent the moratorium on sand mines in effect in LaSalle

                      County at the time. Further, irrespective of intent, the annexation

                      did evade or circumvent the moratorium on sand mines in effect in

                      LaSalle County at the time.”

¶ 61          Here plaintiffs have alleged that they lived in an area in which they were protected by

       La Salle County’s moratorium against the initiation of any additional sand mining activities and

       that they were cut out of the group of county residents who were protected by the moratorium

       and annexed into North Utica so that Aramoni would be free to begin a new sand mining

       operation. They have also alleged within count II that they will suffer significant specified harm

       to their persons and their property that those who continued under the protection of the

       moratorium would escape and that the harm is irreparable because they have been deprived of

       legal recourse by the annexation agreement’s declaration and definition of the mine as not a

       nuisance. Although the plaintiffs did not formulate their argument in this precise manner, I

       believe these facts they have alleged could, if they were allowed to replead, state a viable claim


                                                       20 

of an equal protection violation. I would, therefore, find that the trial court also erred in

dismissing count II with prejudice.




                                             21